Citation Nr: 0515867	
Decision Date: 06/13/05    Archive Date: 06/21/05

DOCKET NO.  03-28 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to a disability rating in excess of 10 percent 
for a scar due to a history of a pilonidal cyst.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Daniel Markey, Associate Counsel


INTRODUCTION

The matter of entitlement to a disability rating in excess of 
10 percent for a scar due to a history of a pilonidal cyst is 
before the Board of Veterans' Appeals (Board) from a rating 
decision promulgated by the Department of Veterans' Affairs 
(VA) Regional Office (RO) in Buffalo, New York, in October 
2001, which granted service connection and assigned a 
noncompensable rating, effective May 19, 1999.  The veteran 
filed a timely notice of disagreement with that decision.  A 
rating action in September 2003, increased to 10 percent the 
rating for the pilonidal cyst scar, effective May 19, 1999.  
As that award was not a complete grant of benefits, the issue 
remains in appellate status. See AB v. Brown, 6 Vet. App. 35 
(1993)

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran had active service from March 1954 through 
February 1956.

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
enacted.  The VCAA includes an enhanced duty on the part of 
VA to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  The VCAA is applicable to all claims filed on 
or after the date of enactment, or filed before the date of 
enactment and still pending before VA on that date.  See 
VAOPGCPREC 7-03.  Because the veteran's claims were pending 
at the RO on or after November 9, 2000, the provisions of the 
VCAA are applicable to his claims.

In Quartuccio v. Principi, 16 Vet. App. 183 (2002), the 
United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court") emphasized that adequate notice 
requires a claimant to be informed of what he must show to 
prevail in a claim, what information and evidence he is 
responsible for providing, and what evidence VA will secure.  
Although the RO provided a preadjudication notice to the 
veteran in July 2003 that informed him of the evidence needed 
to establish service connection, that letter did not informed 
him of the evidence needed to establish a claim for an 
increased rating.  The Board finds, therefore, that remand of 
the case is required.

Throughout his correspondence, the veteran has asserted that 
the symptomatology relating to his pilonidal cyst had 
"increased in severity since the last VA examination of 
1999."  In his September 2003 substantive appeal the veteran 
averred that he has itchy skin and should be granted 
increased compensation.  He further states that the severe 
itchy part of his problem is "almost yearly, being in the 
hot weather 10 months of the year."  He says he has scar 
tissue and infections.  Lastly, the veteran states that he 
cannot sit in a chair for extended durations and has to stop 
long car rides to "walk to help ease the pain."

The record reflects that the RO has obtained treatment 
records for the veteran through June, 2003.  Notes from June 
2003 reflect the veteran's reports of itchy skin in the area 
of the veteran's pilonidal sinus.  The veteran informed the 
physician that this itching began approximately four years 
before his visit.  Upon physical examination, the physician 
noted mild splitting of the skin in the superior crease of 
the buttocks.

However, the record also reflects that the veteran has not 
been accorded a VA medical examination to evaluate his 
service-connected pilonidal cyst.  Because there is no VA 
medical examination report of record, the Board is of the 
opinion that the record may not accurately reflect the 
current severity of the service-connected pilonidal cyst.  
Consequently, the Board concludes that a contemporaneous VA 
examination is needed in order to make an informed decision 
regarding the veteran's current level of functional 
impairment and adequately evaluate his current level of 
disability.  See Caffrey v. Brown, 6 Vet. App. 377, 381 
(1995) (VA was required to afford a contemporaneous medical 
examination where examination report was approximately two 
years old); see also Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).


For the reasons stated above, this case is REMANDED for the 
following:

1.  The RO must review the claims file 
and ensure that the notification and 
development action required by the VCAA 
and its implementing regulations, court 
decisions, and VA directives is 
completed.

2.  The RO should contact the veteran and 
obtain the names and addresses of all 
medical care providers who have treated 
him for a pilonidal cyst scar since June, 
2003.  After the veteran has signed the 
appropriate releases, those records 
should be obtained and associated with 
the claims folder.  All attempts to 
procure records should be documented in 
the file.  If the RO cannot obtained 
records identified by the veteran, a 
notation to that effect should be 
inserted in the file.  The veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard, in 
order that the veteran be provided the 
opportunity to obtain and submit those 
records for VA review. 

3. The veteran should be afforded VA 
dermatology examination to assess all 
manifestations of the service connected 
pilonidal cyst and its residuals.  The 
examiner should note any manifestations 
of this condition.  The claims folder 
should be made available to the examining 
physician for review.  The examiner is 
requested to describe the length and 
width of the scar, whether it is elevated 
or depressed on palpation, adherent to 
the underlying musculature, whether the 
skin is hypo-or hyper-pigmented, describe 
the skin texture, indicate any underlying 
soft tissue missing, and whether the skin 
is indurated and inflexible.  Adequate 
reasons and bases for the opinion 
rendered are to be provided by the 
physician.

4. Thereafter, the RO should review the 
claims folder to ensure that the 
foregoing requested development has been 
completed. In particular, the RO should 
review the examination report to ensure 
that it is responsive to and in 
compliance with the directives of this 
remand and if not, the RO should 
implement corrective procedures. See 
Stegall v. West, 11 Vet. App. 268 (1998).

5. The RO should then readjudicate the 
claims, and if the issues remain denied, 
the veteran and his representative should 
be furnished a Supplemental Statement of 
the Case (SSOC) which addresses all of 
the evidence obtained after the issuance 
of the last SOC in August 2003, and 
provides an opportunity to respond.  The 
case should then be returned to the Board 
for further appellate consideration, if 
in order.  By this remand, the Board 
intimates no opinion as to any final 
outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



